IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00044-CV
 
John S. Nolen and Gene Nolen,
                                                                                    Appellants
 v.
 
Larry McGrew and Carol McGrew,
                                                                                    Appellees
 
 
 

From the 87th District Court
Leon County, Texas
Trial Court No. 0-06-223A
 

memorandum Opinion

 
Appellants have filed a “Motion to Dismiss Appeal.” 
See Tex. R. App. P. 42.1(a)(1). 
It states that the parties have “settled and compromised their differences and
there no longer exists any matter in controversy between them.”
Dismissal of this appeal would not prevent a party
from seeking relief to which it would otherwise be entitled.  The appeal is
dismissed.
 


PER CURIAM
 
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
Appeal dismissed
Opinion delivered and
filed March 19, 2008
[CV06]